UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 95-7294



MICHAEL WOODSON, a/k/a George T. Baskerville,

                                              Plaintiff - Appellant,

          versus

VIRGINIA PAROLE BOARD; VIRGINIA DEPARTMENT OF
CORRECTIONS; VIRGINIA DEPARTMENT OF PAROLE AND
PROBATION,

                                             Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Henry C. Morgan, Jr., District
Judge. (CA-95-505-2)

Submitted:   January 18, 1996             Decided:   February 1, 1996

Before HAMILTON and LUTTIG, Circuit Judges, and CHAPMAN, Senior
Circuit Judge.

Dismissed by unpublished per curiam opinion.


Michael Woodson, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals the dismissal without prejudice of his 42

U.S.C. § 1983 complaint for failure to respond to a court order. We

dismiss the appeal for lack of jurisdiction because the order is

not appealable. This court may exercise jurisdiction only over

final orders, 28 U.S.C. § 1291 (1988), and certain interlocutory
and collateral orders, 28 U.S.C. § 1292 (1988); Fed. R. Civ. P.

54(b); Cohen v. Beneficial Industrial Loan Corp., 337 U.S. 541
(1949). Because Appellant may be able to save this action by filing

an amended complaint in compliance with the district court's order,

the dismissal is neither a final order nor an appealable interlocu-
tory or collateral order. Domino Sugar Corp. v. Sugar Workers Local

392, 10 F.3d 1064 (4th Cir. 1993). Accordingly, we dismiss the

appeal. We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                         DISMISSED




                                2